Plaintiff in error brings this appeal to have reviewed and reversed the action of the trial court in refusing to award a writ of mandamus, to compel the officers of the city of Muskogee to award it a contract to do printing during a six-months' period, beginning June 2, 1913.
Defendants in error have moved to dismiss the appeal, on the ground that the questions involved have become moot, and that no actual relief can be afforded through a decision. The motion should be sustained. Of course a writ could not now be issued compelling defendants to award a contract to do the city printing, during the period from July 2, 1913, to January 2, 1914. The printing has either been long since done, or is not needed, and cannot be done.
Nor does the fact that costs might be saved plaintiff in error by a decision alter the case. Neither does the claim that plaintiff in error might have a cause of action for damages affect the matter under the circumstances of the case. This is not a decision on the merits; it is a declination to consider the issues originally involved in the appeal. Farquharson v.State ex rel. Calvert, 26 Okla. 767, 110 P. 909; Sneed v.State ex rel. Yoeman, 27 Okla. 259, 111 P. 203; Miller v.Ury, 23 Okla. 546, *Page 289 102 P. 112; Greer County v. Elliott, 26 Okla. 546,109 P. 731; Brown v. West et al., 28 Okla. 648, 115 P. 796; Jones v.East, 33 Okla. 604, 127 P. 261; Hodges v. Schafer,23 Okla. 404, 100 P. 537; Standard Stone Co. v. Greer et al.,52 Okla. 595, 153 P. 640.
This appeal should be dismissed.
By the Court: It is so ordered.